Title: Nicholas P. Trist to James Madison, 14 August 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello,
                                
                                 Aug. 14. 28.
                            
                        
                        
                        Yours of the 11th finds me this morning on the point of setting out, in company with Dr Dunglison, on a visit
                            to Genl. Cocke, which I have been promising for two or three years. On Mr. Tracie’s account, I at first hesitated whether
                            I should give up the trip, which the delay of going to the University where his papers are would have obliged me to
                            abandon altogether; but on reflection, I have judged that the difference of a post or two will not be important to him,
                            and have therefore concluded on postoponing that business until tuesday next.
                        Saturday before last, I wrote from the University a few hasty lines in which I enclosed a copy of the
                            resolution authorising the appointment of Dr Harrison. The remark you make on this subject leaves me in doubt whether you
                            received this letter: it was accompanied by a large packet containing the letters you had desired me to send.
                        Besides authorizing the appointment of a temporary incumbent, the resolution in question requires that
                            enquiries be instituted concerning a permanent one; and I am sorry to tell you that the necessity for these enquiries is
                            not confined to the school of Ant. Languages. I know (but this I communicate to you, alone) that Dr P. is not to be considered as fixed; and
                            therefore take the liberty of suggesting that you had better not lose sight of Mr Richie.
                        I made it my business to see Jones, the bookseller, immediately after the adjournment of the Bd. On the
                            alternative being presented of a rival establishment on the part of the Uny, he readily acquiesced in the plan; but for
                            want of authority, I could not go any further than to sound him. The authority resides in the Ex. commee; and as serious
                            inconvenience will result at the opening of the session, unless something be done immediately,
                            I wish you would write a line by the first post, expressing your concurrence in any thing which Genl Cocke may empower me
                            to do in the business.
                        The Dr & myself promise ourselves the pleasure of a trip [to] Montpellier during the vacation: in the
                            mean time, accept for Mrs Madison & yourself, assurances of my very affectionate regard
                        
                            
                                N. P. Trist
                            
                        
                    I write to Mr Monroe also, by this post.